Judgment affirmed, without costs of this appeal to either party. Memorandum: The doctrine of respondeat superior does not apply as between the State and the Black River Regulating District. It follows that the State is not liable for the acts of the Regulating District. (Pantess v. Saratoga Springs Auth., 255 App. Div. 426.) All concur. (Appeal from a judgment dismissing a claim for a permanent injunction and for damages alleged to have been caused to claimant’s property by reason of illegal acts by the Black River Regulating District.) Present — McCurn, P. J., Vaughan, Kimball, Piper and Wheeler, JJ.